



THIRD AMENDMENT TO SUB-LEASE AGREEMENT




THIRD AMENDMENT TO SUB-LEASE AGREEMENT (“Amendment”), made this 29th day of
September, 2006 between COLUMBIA 677, L.L.C., a New York limited liability
company with offices at 302 Washington Avenue Extension, Albany, New York 12203
(the "Landlord"), and FIRST ALBANY COMPANIES INC., with an office at 677
Broadway, Albany, New York  12207 (the "Tenant").




WHEREAS, Landlord and Tenant entered into a Sub-Lease Agreement dated August 12,
2003 as amended pursuant to a First Amendment dated October 11, 2004  and Second
Amendment dated February 28, 2005 (as amended, the Sublease”) concerning the
lease of approximately 48,056 square feet in the building located at 677
Broadway, City and County of Albany, State of New York (“Leased Property”); and




WHEREAS, Tenant desires to surrender a portion of the Leased Property prior to
the expiration date set forth in the Sublease and Landlord is willing to accept
such surrender in the manner and upon and subject to the terms and conditions
hereinafter set forth; and




WHEREAS, Landlord will enter into new leases (collectively the "New Leases") for
the portion of the Leased Property being surrendered with new tenants
(collectively the "New Tenants"); and




WHEREAS, Landlord and Tenant desire to amend certain terms and conditions of the
Sublease as specifically set forth herein.




NOW, THEREFORE, in consideration of the foregoing premises, of the mutual
covenants set forth herein, and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:




1.  

All capitalized terms not specifically defined herein shall have the meaning set
forth in the Sublease.




2.

Pursuant to the Sublease, Tenant is leasing 15,358 square feet of space located
on the 11th floor in the Building ("Surrender Premises").  Tenant wishes to
surrender possession of the Surrender Premises and Landlord hereby agrees to
release the Tenant from its lease obligations under the Sublease for its use and
occupancy of the Surrender Premises pursuant to the terms and conditions of this
Amendment.




3.

Tenant hereby agrees to vacate that portion of the Surrender Premises shown on
Exhibit "A" by October 9, 2006  and provided and on condition that Landlord has
completed the improvements to the 10th floor of the Premises and provided that
Landlord shall have previously executed and delivered the New Leases, Tenant
hereby agrees  to vacate that portion of the Surrender Premises shown on Exhibit
"B" by October 16, 2006 (collectively the “Surrender Date”).  If Tenant fails to
vacate the Surrender Premises on or prior to the Surrender Date, subject to such
delay by Landlord and provided that Landlord shall have previously executed and
delivered the New Leases, such failure shall be subject to the holdover
provisions of Section 3(C) with respect to the Surrender Premises and Landlord
shall be entitled to recover damages suffered by Landlord as the result of
Tenant's failure to surrender the Surrender Premises on or prior to the
Surrender Date.  Tenant acknowledges and agrees that Landlord shall enter into
new leases with respect to the Surrender Premises and deliver the Surrender
Premises to New Tenants.  Therefore, Tenant's surrender of the Surrender
Premises on the Surrender Date is OF THE ESSENCE.  Landlord acknowledges and
agrees that the current condition of the Surrender Premises to be vacated on or
before October 9, 2006 and as shown on Exhibit "A" complies with the terms and
conditions of Section 15 of the Sublease and Tenant shall not be required to
perform and additional work, improvements or alterations prior to vacating the
Surrender Premises.




4.

As of the Surrender Date and provided the conditions of this Amendment are
satisfied, the rentable square footage of the Leased Property as defined in the
Sublease is hereby reduced from 48,056 sf to 32,698 sf.




5.

Landlord and Tenant hereby agree that, in consideration of Landlord agreeing to
the surrender of the Surrender Premises, Tenant shall make payments to Landlord
for the Surrender Premises for a four month period (November 1, 2006 through and
including February 1, 2007) equal to $30,113.35 per month.   In addition, Tenant
hereby agrees to an early termination payment to Landlord in the amount of
$650,000 for a  total amount due to Landlord of $770,453.40 ("Surrender Fee")
which shall be payable as follows:




November 1, 2006

$192,613.35

(25%)

January 1, 2007

$192,613.35

(25%)

April 1, 2007

$385,226.70

(50%)




The Surrender Fee shall constitute additional rent under the Sublease and
Tenant's failure to make any of the above payments when due shall be subject to
the provisions of Section 17 of the Lease.  Any late fees for late payment of
rent set forth in the Sublease shall be applicable to the late payment of the
Surrender Fee.  Notwithstanding anything set forth in this Agreement to the
contrary, Tenant shall owe Base Rent and additional Rent for the Surrender
Premises for the entire month of October 2006 pursuant to the terms and
conditions of the Sublease.




6.

Subject to the return of the Surrender Premises in the manner provided herein
and the execution by Landlord and New Tenants of the New Leases, Landlord shall
accept such surrender of the Surrender Premises as of the Surrender Date.  If
the New Leases are not executed by Landlord and the New Tenants on or before
October 31, 2006, this Agreement shall be null and void and notwithstanding that
Tenant shall have vacated the Surrender Premises, the Surrender Premises shall
continue to be part of the Premises for all purposes under the Sublease.




7.

As of the Surrender Date, Tenant's parking spaces, as provided in the Sublease,
shall be reduced from 5 spaces to 3 spaces and the Parking Rent under the
Sublease shall be reduced accordingly.




8.

This Amendment may be executed in several counterparts, and any signed
counterpart shall constitute a legal original for all purposes.  Any such
counterparts may be introduced into evidence in any action or proceeding without
having to produce the others.




9.

Except as specifically amended in this Amendment, all terms and provisions of
the Sublease shall remain unchanged and in full force and effect.




10.

This Amendment (i) shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, (ii) shall be governed by
and construed in accordance with the laws of the State of New York, and (iii)
may be executed in multiple counterparts, each of which shall constitute an
original and all of which shall constitute one and the same agreement.










[remainder of page left blank intentionally]

IN WITNESS WHEREOF, the parties have executed this Third Amendment to Sublease
as of the date first above written.

Columbia 677, L.L.C.




By:  /s/Joseph R. Nicolla

Joseph R. Nicolla, Member













First Albany Companies Inc.







By:  /s/C. Brian Coad

Name:  C. Brian Coad

Title:    CFO













 






STATE OF NEW YORK

)

)SS.:

COUNTY OF ALBANY

)




On the 4th day of October in the year 2006 before me, the undersigned,
personally appeared Joseph R. Nicolla, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.




/s/ Annette M. Harris

Notary Public







STATE OF NEW YORK

)

)SS.:

COUNTY OF ALBANY

)




On the 29th day of September in the year 2006 before me, the undersigned,
personally appeared C. Brian Coad, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.




/s/ Carole B. Simmons

Notary Public







 


